Citation Nr: 0939697	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-28 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, insulin dependent.    

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.    

3.  Entitlement to an evaluation in excess of 10 percent for 
folliculitis barbae.

4.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to June 
1984.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 

In July 2007, the RO certified for appeal three of the claims 
noted on the prior page, not the claim of entitlement to an 
evaluation in excess of 10 percent for folliculitis barbae.  
The RO decided the claim of entitlement to an evaluation in 
excess of 10 percent for folliculitis barbae by rating 
decision dated November 2005 and, after the Veteran filed a 
notice of disagreement with that decision, the RO issued a 
statement of the case.  In a VA Form 9 (Appeal to Board of 
Veterans Appeals) received in September 2006, the Veteran 
indicated that he was appealing all of the issues on the 
statement of the case, including the dermatophytosis (7813) 
claim, which refers to his claim for an increased evaluation 
for tinea pedis.  He then explained that his claim involved 
many areas of his skin and discussed that area of his body 
affected by folliculitis barbae.  As such, the Board finds 
the VA Form 9 sufficient to perfect the Veteran's appeal on 
the claim of entitlement to an evaluation in excess of 10 
percent for folliculitis barbae.

In a written statement dated February 2006, the Veteran 
appears to be raising claims of entitlement to service 
connection for gum and stomach disorders secondary to the 
medication he takes to control his service-connected 
hypertension.  The Board refers this matter to the RO for 
appropriate action.

The Board addresses the claims of entitlement to an 
evaluation in excess of 10 percent for folliculitis barbae 
and entitlement to a compensable evaluation for tinea pedis 
in the REMAND section of this decision, below, and REMANDS 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran's diabetes necessitates more than one daily 
injection of insulin, a restricted diet and regulation of 
activities, is uncontrolled and progressively worsening, and 
manifests as hypoglycemic episodes, but these episodes do not 
require one or two hospitalizations yearly or twice a month 
visits to a diabetic care provider.  

2.  The Veteran's hypertension has worsened, necessitating 
the use of more types and higher does of medication and 
remaining uncontrolled, but does not involve diastolic 
pressure of predominantly 110 or more or systolic pressure of 
predominantly 200 or more.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for diabetes mellitus, insulin dependent, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.119, Diagnostic Code 7913 (2009).
 
2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to the claims being decided.  The 
Board's decision to proceed in adjudicating these claims does 
not, therefore, prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009).

The RO provided the Veteran VCAA notice on the claims being 
decided by letters dated April 2005 and June 2005, the first 
sent before initially deciding those claims in a rating 
decision dated August 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
March 2006 and August 2006, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA examinations, during which 
examiners discussed the severity of the Veteran's diabetes 
and hypertension.  Although the July 2005 diabetes examiner 
reported that the claims file was unavailable, the 
examination report contained a fairly detailed account of the 
Veteran's history that was consistent with the claims folder.  
Hence, the purpose of having a claims folder available, 
namely so that an examiner can consider an accurate history, 
was fulfilled.  38 C.F.R. § 4.1 (2009).

II.  Analysis

The issues on appeal include whether the Veteran is entitled 
to an evaluation in excess of 40 percent for diabetes 
mellitus, insulin dependent, and an evaluation in excess of 
10 percent for hypertension.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  

If two evaluations are potentially applicable, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2008).

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  


A.  Diabetes Mellitus

According to written statements the Veteran submitted during 
the course of this appeal, his diabetes has worsened, 
necessitating increased doses of medication and regular 
visits to a health care provider.  Allegedly, after having 
diabetes for 25 years, he has developed numerous 
complications.  He asserts that, recently, in July 2006, his 
license was suspended secondary to a hypoglycemic episode 
that occurred while he was driving.  He believes an increased 
evaluation is assignable based on this episode, his loss of 
license and recent need for an increase in medication.

The RO has evaluated the Veteran's diabetes mellitus as 40 
percent disabling pursuant to DC 7913.  This DC provides that 
a 40 percent evaluation is assignable for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent evaluation is 
assignable for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation is assignable for diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2008).

During this appeal, as explained below, the Veteran's 
diabetes necessitated more than one daily injection of 
insulin, a restricted diet and regulation of activities, 
remained uncontrolled and progressively worsened, and 
manifested as hypoglycemic episodes, but these episodes did 
not require one or two hospitalizations yearly or twice a 
month visits to a diabetic care provider.  

A medical professional first diagnosed diabetes mellitus in 
October 1983, during service.  Initially, the Veteran treated 
this condition with an oral agent and by restricting his 
diet.  By January 1984, however, he became insulin dependent.  
In June 1984, the Veteran's diabetes necessitated his 
discharge from service based on physical disability.

Since discharge, the Veteran has remained insulin dependent.  
His diabetes has necessitated multiple daily injections of 
insulin.  It has worsened, resulting in multiple 
complications, including skin abnormalities, hypertension, 
retinopathy, peripheral neuropathy and erectile dysfunction, 
all of which are separately service connected and 
individually compensable.  

More specifically, during the first decade and a half after 
discharge, the Veteran's diabetes appeared well controlled.  
The Veteran underwent VA examinations during that decade, 
including in October 1984, September 1986 and October 1988, 
at which time he reported that he rarely experienced 
hypoglycemic episodes and that, other than skin problems, he 
had few complications.  Examiners characterized the diabetes 
as fairly well controlled and controlled.

In October 1996, the Veteran began reporting that he 
infrequently tested his glucose.  He also reported that he 
was doing fine, was asymptomatic and had no hypoglycemic 
episodes.  Physicians noted marginal glucose control and 
diagnosed diabetic retinopathy.  In 1997, the Veteran visited 
a diabetic health care provider every two to three months.  
In November 1997, he underwent VA examinations, during which 
he reported that he avoided strenuous physical activity.  
Examiners diagnosed boils, tinea pedis, hypertension , all 
secondary to diabetes, and confirmed diabetic retinopathy.

From January 2005 to July 2005, the Veteran was seen once or 
twice monthly for diabetes-related skin conditions and twice 
for diabetes.  During one visit in March 2005, he reported 
hypoglycemic reactions every two months and a physician 
characterized the diabetes as uncontrolled.  In April 2005, 
the Veteran suffered a hypoglycemic episode, which prompted a 
visit by paramedics, who stabilized him.  Thereafter, the 
Veteran saw a diabetic care provider who recommended not 
returning to work for three days.  

VA examiners confirmed skin conditions and retinopathy during 
VA skin and eye examinations conducted in May and November 
2005 and diagnosed peripheral neuropathy during a VA 
peripheral neuropathy examination conducted in November 2005.  

During a VA diabetes mellitus examination in June 2005, the 
Veteran reported that he had not been hospitalized for 
diabetes in 10 years, had had better control of his diabetes 
since that hospitalization, and visited a diabetic health 
care provider once every three months.  The Veteran also 
reported that he had begun to notice tingling in his hands 
and feet and, during the last five years, erectile 
dysfunction.  The examiner confirmed the erectile 
dysfunction.  

In August 2005, he saw a physician for a blackout, which the 
physician attributed to a syncopal episode, probably 
hypoglycemia.  In December 2005, during a visit focusing on 
comprehensive management of the Veteran's diabetes, the 
Veteran reported occasional episodes of hypoglycemia.  A 
physician noted that the Veteran had poor control of his 
diabetes, that his blood sugar numbers were running higher, 
and that his diabetes was worse.  

In February 2006, while driving, the Veteran experienced 
another blackout secondary to hypoglycemia.  This resulted in 
the Veteran hitting a utility pole and having his license 
suspended.  

During a VA outpatient treatment visit dated the next month, 
in March 2006, a physician noted that, at the time of the 
accident the Veteran was sick and not taking care of his 
diabetes.  The physician further noted that the Veteran's 
control was improving (better A1C) and fair.  

Thereafter, the Veteran obtained a medical consultant's 
opinion in an effort to reinstate his driving privileges.  
This opinion, dated April 2006, indicates that although in 
February 2006, the Veteran developed a brief episode of 
syncope secondary to a strenuous coughing spell, which 
resulted in a car accident, the Veteran had stabilized and 
had no bouts of hypoglycemia.  

In May 2006, based on a review of this opinion and an opinion 
of the state's medical consultant, a Driver Improvement 
Examiner refrained from reinstating the Veteran's driving 
privileges.  He indicated that an insufficient amount of time 
had passed for the Veteran to stabilize and that he posed a 
hazard on the highways.  He recommended applying for 
reinstatement again in August 2006.  

Since then, including during outpatient visits dated in 
August 2006 and December 2006, the Veteran has denied any 
additional hypoglycemic episodes.  Medical professionals have 
increased the Veteran's insulin doses, as alleged, and 
recommended better control of the diabetes.     

During the course of this appeal, the Veteran did not report 
and no medical professional noted any episode of 
ketoacidosis.   Hypoglycemic reactions have been 
demonstrated, but there have been no periods of 
hospitalization and visits to diabetic care providers have 
been far less than twice per month.  The record does not show 
that more frequent visits were recommended.

Again, the Veteran's diabetes, while worsening and resulting 
in the suspension of driving privileges, has never 
necessitated twice monthly visits to a diabetic care provider 
or twice yearly hospitalizations for ketoacidosis or 
hypoglycemic episodes.  In the absence of evidence of more 
frequent visits or hospitalizations secondary to hypoglycemia 
or ketoacidosis, an evaluation in excess of 40 percent is not 
assignable under the rating schedule, or more specifically, 
DC 7913.

2.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2008).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, neither the Veteran nor the evidence raises the 
question of entitlement to an increased evaluation on an 
extraschedular basis.  The evidence before VA does not 
establish that the available schedular evaluation is 
inadequate.  Rather, the schedular criteria upon which the 
evaluation is based reasonably describe the level and 
symptomatology of the Veteran's diabetes, include 
consideration of his insulin usage, need to regulate his diet 
and restrict his activities (including driving), and 
acknowledge the severity and frequency of his low and high 
blood sugar episodes. 

3.  Total Disability Evaluation 

The question of whether a total disability evaluation based 
on individual unemployability (TDIU) may be assigned due to 
service-connected disability(ies) is also a component of a 
claim for a higher initial or increased evaluation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

On VA examination in May 2005, it was reported that the 
Veteran was employed as a clerk at the post office and missed 
no time from work due to diabetes.  There is no evidence of a 
material change in the Veteran's employment picture since 
that examination, though it was recommended in 2006 that he 
take three days off.  He does not assert, and the evidence 
does not establish, that he is unemployable secondary to his 
service-connected diabetes, alone or in conjunction with his 
other service-connected disabilities.  Consideration of a 
claim for a TDIU is thus not mandated.

B.  Hypertension

1.  Schedular

The Veteran asserts that he should be assigned an increased 
evaluation for hypertension because, since a physician 
diagnosed it in 1997, it has worsened.  Allegedly, it 
initially necessitated low doses of two types of medication, 
but now necessitates increased doses of five types of 
medication.  He asserts that, if he did not take these 
medications and exercise, his blood pressure would be higher.  
He further asserts that, despite taking so many medications, 
he still has borderline hypertension.  

The RO has evaluated the Veteran's hypertension as 10 percent 
disabling pursuant to DC 7101.  This DC provides that a 10 
percent evaluation is assignable for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
with diastolic pressure of predominantly 100 or more, or; 
systolic pressure of predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for hypertensive vascular disease with diastolic 
pressure of predominantly 110 or more, or; systolic pressure 
of predominantly 200 or more.  A 40 percent evaluation is 
assignable for hypertensive vascular disease with diastolic 
pressure of predominantly 120 or more.  A 60 percent 
evaluation is assignable for hypertensive vascular disease 
with diastolic pressure of predominantly 130 or more.  38 
C.F.R. § 4.104, DC 7101 (2008).

In this case, the Veteran's hypertension does not more nearly 
approximate the criteria for an increased rating during any 
period of time at issue in this appeal.  Rather, as explained 
below, during the course of this appeal, the Veteran's 
hypertension necessitated the use of more types and higher 
doses of medication and remained uncontrolled, but did not 
involve diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.   

A medical professional first diagnosed the Veteran with 
hypertension in 1996.  Thereafter, during outpatient 
treatment visits in 1996 and 1997 and a VA examination 
conducted in December 1997, medical professionals noted the 
following blood pressure readings: 153/83; 130/89; 130/90; 
140/98; 140/100 and 138/78.  The VA examiner also noted a 
one-year history of antihypertensive medication therapy (40 
mg. of one type of medication).  

Since then, the Veteran has undergone additional VA 
examinations, including in May 2005, June 2005 and November 
2005 and sought further outpatient treatment for his 
hypertension.  During examinations and visits, medical 
professionals recorded the following blood pressure readings: 
153/84; 169/99; 166/77; 130/80; 132/80; 132/82; 161/91; 
169/99; 148/83; 149/83; 134/76; 128/74; 141/81; 143/81; 
151/87; 154/86; 158/88; 150/89; 144/93; 139/86; 172/90; 
139/86; 143/77; 125/77; 116/75; 125/77; 148/92; 116/75; 
132/78; 161/87; 131/81; 143/78; 146/82; and 124/79.  As well, 
they increased the doses and number of the Veteran's 
antihypertensive medications.  

During the VA examination conducted in May 2005, an examiner 
noted that the Veteran had not had good control of his 
hypertension, recently switched physicians and was on three 
antihypertensive medications.  During an outpatient treatment 
visit in August 2006, a physician noted that the Veteran was 
on multiple medications for his hypertension and, because the 
condition remained uncontrolled, recommended that the Veteran 
take another medication.  

The Veteran's hypertension, however aggressively treated, has 
remained uncontrolled.  Despite this, it has not involved 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  In the absence of 
evidence of more severe blood pressure readings, an 
evaluation in excess of 10 percent is not assignable under 
the rating schedule, or more specifically, DC 7101.

2.  Extraschedular & TDIU

Neither the Veteran nor the evidence in this case raises the 
question of whether the Veteran is entitled to an increased 
evaluation for his hypertension on an extraschedular basis.  
Even assuming otherwise, no referral is needed.  The evidence 
before VA does not establish that the available schedular 
evaluation is inadequate.  Rather, the schedular criteria 
upon which the evaluation is based reasonably describe the 
level and symptomatology of the Veteran's hypertension by 
including consideration of all of his blood pressure 
readings.  

The Veteran also does not assert and the evidence does not 
establish that the Veteran is unemployable secondary to his 
service-connected hypertension, alone or in conjunction with 
his other service-connected disabilities.  As noted above the 
evidence shows that he is employed and has not missed time 
more than a few days from work.  Consideration of a claim for 
a TDIU is thus not mandated.


C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.

Based on the foregoing, the Board concludes that the criteria 
for increased evaluations for diabetes mellitus and 
hypertension are not met.  In reaching this decision, the 
Board considered the complete history of the disabilities at 
issue as well as the current clinical manifestations and the 
effect each disability has on the Veteran's earning capacity.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, given that the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.    


ORDER

An evaluation in excess of 40 percent for diabetes mellitus, 
insulin dependent, is denied.    

An evaluation in excess of 10 percent for hypertension is 
denied.   


REMAND

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  Under 38 
U.S.C.A. § 5103A, such assistance includes providing a 
claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a 
decision on a claim.  

The RO afforded the Veteran a VA skin examination in November 
2005 in support of his claims for increased evaluations for 
folliculitis barbae and tinea pedis.  In a VA Form 9 dated 
September 2006 and a Statement of Representative in Appeals 
Case dated July 2007, however, the Veteran asserts that, 
since the examination, his skin disabilities have worsened, 
including secondary to his diabetes, affect multiple areas of 
his body other than just his feet, scalp, face and neck, and 
warrant a reexamination.     

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for increased evaluations for 
folliculitis barbae and tinea pedis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify all symptomatology 
associated with, and all areas of 
the body affected by, the Veteran's 
folliculitis barbae;   

b) identify all symptomatology 
associated with the Veteran's tinea 
pedis;   

c) diagnose any other skin 
disability shown to exist, identify 
all areas of the body affected by 
the disability, and offer an opinion 
as to whether such disability is at 
least as likely as not related to 
the Veteran's active service, 
including documented in-service skin 
complaints affecting various parts 
of his body;   

d) with regard to each service-
connected skin disability, 
specifically indicate whether and to 
what extent there is associated 
disfigurement of the head, face or 
neck, tissue loss, scarring and/or 
limitation of function; 

e) identity the percentage of the 
Veteran's entire body affected by 
each service-connected skin 
disability; 

f) identify the percentage of 
exposed area affected by each 
service-connected skin disability; 

g) describe the individual and 
collective impact of the service-
connected skin disabilities on the 
Veteran's activities of daily living 
and employability; 

h) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and   

i) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the Veteran's claims.  In 
so doing, consider whether the Veteran's 
skin disabilities are properly 
characterized to include all affected 
areas.  If not, consider whether these 
additionally affected areas should be 
separately service connected according to 
the diagnosis(es) to which they are 
attributable.  If any benefit sought on 
appeal remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need take no action unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


